DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The amendments filed 04/18/2022 have been entered. Accordingly the objections to the drawings have been overcome. Corrections to prior art Park publication number have been made.
Claims 1-7, 9-15, and 17-20 remain pending.

Specification

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claims 4 and 14 contains subject matter which was not described in the specification. Reference “Ra” discloses merely a “sensing resistance” in the specifications where it is not referred to as  “a third resistor” or “a third sensing resistor” as respectively cited to in claims 4 and 14. It is unclear if these are the same reference features between claims and specifications. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2, 9, 11, 15, 17, 18, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uruno (JP 2007/214143 A) in view of Schilling (US 2011/0120989).

 Regarding claim 1, Uruno discloses (Fig-4-7-9) an induction-heating cooking apparatus, comprising: 
a power supply (201) configured to supply alternating current power; 
a rectifier (202) configured to rectify the alternating current power supplied by the power supply; 
a filter (smoothing reactor 203 and or smoothing capacitor 204 and or snubber capacitors 209/210 and or resonant capacitors 211/212) configured to filter the power rectified by the rectifier; 
a first driving circuit (inverter 105/ first instance of 104) configured to supply the filtered power to a first heating coil (213), and the first driving circuit including; 
a first capacitor (211) connected between a first end of the first heating coil and a first end of the filter (204)(see figure 7);
a second capacitor (212) connected between the first end of the first heating coil and a second end of the filter (see figure 7);
a first switch (601) connected between a second end (end of 213) of the first heating coil  and the first capacitor (see figure 7);
a second switch (602) connected between the second end of the first heating coil and the second capacitor (see figure 7); and
a controller (109) configured to calculate an output of the first heating coil based on the first electric currents measured by the sensor (variation of current values through system is detected by control means 109 “Since a voltage is generated in the sense resistor due to the current flowing through the sense IGBT, the current value is detected from this voltage. Based on the detected current value, the inverter control means 109 discriminates the load and drives the IGBT at an operating frequency corresponding to the load.” (page 4, last 5 lines)).  
Uruno is silent regarding a first resistor connected between the second end of the filter and the second capacitor;
a sensor configured to measure first electric currents flowing through the first resistor. 
However Schilling teaches (Fig-4) placing a current sensing system (resistance component as part of current sensing system, emphasis added “Further parameters can be taken into consideration in order to determine the temperature exactly. Therefore, by way of example, the electrical and magnetic properties of the induction heating coil 13 themselves are temperature-dependent to a certain extent. The cause is, for example, the temperature dependence of the permeability of a used ferrite on a lower face of the induction heating coil and of a resistor of a coil wire. Therefore, a cooking point temperature can additionally be taken into account in order to accurately detect the pot base temperature. To this end, an additional temperature sensor can be provided on the induction heating coil 10.” [0053]) between filter (16) and capacitor (11/12) in a current path around an induction heating coil (10) inclusive of switches (13/14) (in view of placement of the resistance component under MPEP 2144.05 II. Routine Optimization, because places available to locate sensing current systems relative to current traveling through inductive heating coils is limited to the “finite number” of solutions of the current conducting connections to induction coil 10 after current filtering component 16, while also in view that the current sensors of Uruno are plural and placed to either sides of the coils current switching system circuit “the current detection circuit Proposes an electromagnetic induction heating inverter which is a circuit including a sense IGBT built in an IGBT of the inverter and a sense resistor and which detects a voltage generated by a current” (page 3, lines 1-3) see figures 4-7-9),  so that placement of a resistive sensing component in connection to any capacitor in connection to a inductive heating coil and a switching element permitting flow of current to said inductive heating coil would be obvious to try). 
The advantage of providing a system configured to resistively measure electric currents flowing through a system of an induction heating coil, is to precisely measure current to coil to help in determining temperature of cooking vessel relative to induction coil sensed properties “The signal processor 18 and the current sensor 20 form, or are part of, a temperature detection device which is designed to determine a temperature of a cooking vessel base 24 which is heated by means of the induction heating coil 10.” [0043]. 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Uruno with Schilling, by adding to the alternating current induction heating system of Uruno, the induction coil current detecting system of Schilling, to precisely measure current to coil to help in determining temperature of cooking vessel relative to induction coil sensed properties.


Regarding claim 2, Uruno discloses the induction-heating cooking apparatus of claim 1, Uruno further discloses further comprising:
a second 4New National Stage Patent ApplicationDocket No. DAE-0113 driving circuit (generally inverter 106 with supporting components mirroring first driving circuit of inverter 105, see figure 1-3) including second switches (601/602) that are selectively activated to regulate a supply of the power filtered by the filter to a second heating coil (see plurality of mirrored heating coils 104 in relation to either inverter systems heating coil 213) different from the first heating coil, and a second resistor (603/604 or 802/802) provided between the filter and the second switch unit, wherein: 
the sensor is configured to measure second electric currents flowing through the second resistor (resistance of 603/604 sensing system disposed to IGBT system “the current detection circuit Proposes an electromagnetic induction heating inverter which is a circuit including a sense IGBT built in an IGBT of the inverter and a sense resistor and which detects a voltage generated by a current” (page 3, lines 1-3) or op-amps 803/804), and the controller is further configured to calculate an output of the second heating coil based on the second electric currents measured by the sensor (as disclosed in claim 1, variation of current values through system is detected by control means 109 “Since a voltage is generated in the sense resistor due to the current flowing through the sense IGBT, the current value is detected from this voltage. Based on the detected current value, the inverter control means 109 discriminates the load and drives the IGBT at an operating frequency corresponding to the load.” (page 4, last 5 lines)).  

Regarding claim 9, Uruno discloses the induction-heating cooking apparatus of claim 1, Uruno further discloses (Fig-3-9) further comprising:  7New National Stage Patent ApplicationDocket No. DAE-0113 
a second driving circuit (second inverter system 106) configured to supply the filtered power to a second heating coil different from the first heating coil (see two instances of heating coils to first and second inverters 105/106), the second driving circuit including: 
a third capacitor (211 of second inverter 106) connected between a first end (end of 211 at 213) of the second heating coil (213) and a first end of the filter (211 at circuit connection to 203/204); 
a fourth capacitor (212 of second inverter 106) connected between the first end of the second heating coil and a second end (end of 604/802 at capacitor 212) of the filter;
a third switch (601 or 205 of second inverter unit 106) connected between a second end of the second heating coil (circuit connection of third switch to heating coil and third capacitor) and the third capacitor; 
a fourth switch (switch 602 or 206 of second inverter unit 106) connected between the second end of the second heating coil and of the fourth capacitor (inverter units having capacitors are identified in figures 4-7-9); and 
a second resistor (603/604 or 801/802 of second inverter unit 106) connected between a second end (at circuit connection) of the filter (filter 203/204 of second inverter unit 106) and the fourth capacitor (212 of second inverter unit 106).  

Regarding claim 11, Uruno as modified by Schilling teaches the induction-heating cooking apparatus of claim 9, Uruno as already modified by Schilling teaches:
The8New National Stage Patent ApplicationDocket No. DAE-0113thethe sensor is configured to measure electric currents flowing through the second resistors (resistance of 603/604 or 801/802 sensing system disposed to IGBT system of either side of circuit to induction coil “the current detection circuit Proposes an electromagnetic induction heating inverter which is a circuit including a sense IGBT built in an IGBT of the inverter and a sense resistor and which detects a voltage generated by a current” Uruno (page 3, lines 1-3), in view as already modified by Schilling the current flow relative to the induction coil is measured, see response to claim 1 [0053]); and 
The controller (109) configured to calculate outputs of the second heating coil based on the electric currents flowing through the second resistors (“Since a voltage is generated in the sense resistor due to the current flowing through the sense IGBT, the current value is detected from this voltage. Based on the detected current value, the inverter control means 109 discriminates the load and drives the IGBT at an operating frequency corresponding to the load.” Uruno (page 4, last 5 lines), resistor and current detection as modified by Schilling to control temperature relative to cooking vessel, see response to claim 1 [0053][0043]).  

Regarding claim 15, Uruno discloses the induction-heating cooking apparatus of claim 1, Uruno further discloses further comprising: 
a switch driving circuit (controller 109) that selectively provides driving signals to the first switches based on control signals received from the controller (emphasis added “the inverter control means 109 discriminates the load and drives the IGBT at an operating frequency corresponding to the load.” (page 4, last 5 lines)).  

Regarding claim 17, Uruno discloses the induction-heating cooking apparatus of claim 1, Uruno further discloses wherein: 
a first (205 or 601) one of the first switches is connected between a second end of the first heating coil and the first capacitor (see figures 4 7 or 9, showing 205/601 in connection to 213 and 211), 
a second (206 or 602) one of the first switches is connected between the second end of the first heating coil and the second capacitor (see figures 4 7 or 9, showing 206/602 in connection to 213 and 212), and the first resistor is connected between the second end of the filter and of the second capacitor (first resistor 802 between filter 203/204 and second capacitor 212, see figure 9).  

Regarding claim 18, Uruno discloses the induction-heating cooking apparatus of claim 2, Uruno further discloses wherein the second driving circuit further includes: 
a third capacitor (capacitor 211 of second inverter system 106) connected between a first end of the second heating coil (end of heating coil 213 in electrical contact to 211) and a first end (side of capacitor 211 in higher electrical potential contact to filter 203/204) of the filter; and 
a fourth capacitor (capacitor 212 of second inverter system 106) connected between the first end of the second heating coil (end of heating coil 213 in electrical contact to 212) and a second end of the filter.  

Regarding claim 19, Uruno discloses (Fig-9) the induction-heating cooking apparatus of claim 18, Uruno further discloses wherein: 
a first one (205 or 601) of the second switches (second switches are of second inverter 106) is connected between a second end (end of heating element opposite capacitors 211/212) of the second heating coil (213 of second inverter system 106) and the third capacitor (capacitor 211 of second inverter system 106), 
a second one (206 or 602) of the second switches (inverter system 106) is connected between the second end (end of heating element opposite capacitors 211/212) of the second heating coil and the fourth capacitor, and11New National Stage Patent ApplicationDocket No. DAE-0113 the second resistor (603/604 or 801/802 of second inverter system 106) is connected between a second end of the filter and the fourth capacitor (capacitor 212 at in connection to resistor 802 and filter capacitor 204, see figure 9).  

Regarding claim 20, Uruno discloses the induction-heating cooking apparatus of claim 1, Uruno further discloses further comprising: 
a switch driving circuit (controller 109) that selectively provides driving signals to the first and second switches based on control signals received from the controller (emphasis added “the inverter control means 109 discriminates the load and drives the IGBT at an operating frequency corresponding to the load.” (page 4, starting 4 lines from bottom)).

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Uruno in view of Schilling and in further view of Park (KR 20110092069A).

Regarding claim 3, Uruno discloses the induction-heating cooking apparatus of claim 2, Uruno is silent regarding wherein the first driving circuit and the second driving circuit are connected in parallel to an output terminal of the filter.  
However Park teaches (Fig-3) wherein the first driving circuit (320) and the second driving circuit (325) are connected in parallel to an output terminal of the filter (single power source 305 going through L and C filtering, see figure 3).
The advantage of the first driving unit and the second driving unit are connected in parallel to an output terminal of the filter, is to provide less components of a single power source between plurality heating devices “FIG. 3 differs from the induction heating cooker 100 of FIG. 2 in that one dc stage is used. That is, the first inverter 320 and the second inverter 325 share one converter 310, a reactor L, and a smoothing capacitor C.” (page 4, starting line 21).
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Uruno with Park, by modifying the individual inverter/driving unit power supplies with the single parallel power supply of Park, to provide less components of a single power source between plurality heating devices.

Regarding claim 10, Uruno discloses the induction-heating cooking apparatus of claim 1, Uruno is silent regarding wherein the first driving circuit and the second driving circuit are connected in parallel to an output terminal of the filter.  
However Park teaches (Fig-3) wherein the first driving circuit (320) and the second driving circuit (325) are connected in parallel to an output terminal of the filter (single power source 305 going through L and C filtering, see figure 3).
The advantage of the first driving unit and the second driving unit are connected in parallel to an output terminal of the filter, is to provide less components of a single power source between plurality heating devices “FIG. 3 differs from the induction heating cooker 100 of FIG. 2 in that one dc stage is used. That is, the first inverter 320 and the second inverter 325 share one converter 310, a reactor L, and a smoothing capacitor C.” (page 4, starting line 21).
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Uruno with Park, by modifying the individual inverter/driving unit power supplies with th single parallel power supply of Park, to provide less components of a single power source between plurality heating devices.


Claims 4-6, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Uruno in view of Schilling and in further view of Satoshi (JP 2008/210743 A).

Regarding claim 4, Uruno discloses the induction-heating cooking apparatus of claim 1, Uruno is silent regarding wherein the induction-heating cooking apparatus further comprises a third resistor provided between the rectifier and the filter, and the sensor is configured to measure third electric currents flowing through the third resistor and to provide an indication of the third electric currents to the controller.  
However Satoshi teaches (Fig-3) the induction-heating cooking apparatus further comprises a third resistor (14d/14e) provided between the rectifier (2) and the filter (filter capacitors 13d/13e), the sensor is configured to measure third electric currents flowing through the third resistor to provide an indication of the third electric currents to the controller (power deliver to heating component can be controlled via resistor sensing placed between AC to DC power rectifier and capacitor filters “current detection resistors 14d and 14e are inserted between the rectifier circuit 2 and the filter capacitors 13d and 13e, respectively, and the input current of each inverter circuit 5d and 5e is obtained from the voltage generated by the low-frequency current flowing through the resistors 14d and 14e. Since the input current detection circuits 16d and 16e for detecting each are provided, the input power can be controlled for each heating port” (page 4, second paragraph)).
The advantage of sensing resistors placed between filter and rectifier, is to provide control to an amount of power received by the heating component (“current detection resistors 14d and 14e are inserted between the rectifier circuit 2 and the filter capacitors 13d and 13e, respectively, and the input current of each inverter circuit 5d and 5e is obtained from the voltage generated by the low-frequency current flowing through the resistors 14d and 14e. Since the input current detection circuits 16d and 16e for detecting each are provided, the input power can be controlled for each heating port” (page 4, second paragraph)).
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Uruno with Satoshi, by adding to inductive heating system of Uruno the DC current detection with responsive power control to heating components of Satoshi, to provide control to an amount of power received by the heating component.

Regarding claim 5, Uruno as modified by the sensing resistor of Satoshi teaches the induction-heating cooking apparatus of claim 4, Uruno as modified by Satoshi teaches wherein the controller is configured to calculate input currents associated with the alternating current power supplied by the power supply based on the third electric currents flowing through the third resistor (-Satoshi “current detection resistors 14d and 14e are inserted between the rectifier circuit 2 and the filter capacitors 13d and 13e, respectively, and the input current of each inverter circuit 5d and 5e is obtained from the voltage generated by the low-frequency current flowing through the resistors 14d and 14e. Since the input current detection circuits 16d and 16e for detecting each are provided, the input power can be controlled for each heating port” (page 4, second paragraph)).


Regarding claim 6, Uruno discloses the induction-heating cooking apparatus of claim 1, Uruno further discloses wherein the sensor includes: 
a differential amplifier (804) connected to both ends of the first resistor (802 in connection to 804) and configured to compare and amplify signals received from the ends of the first resistor (“The third embodiment uses a wiring inductance 801 and 802 and converts the voltage generated in the wiring inductance into a current value by the integrators 803 and 804.” (page 5, second paragraph)); 
Uruno is silent regarding a first resistor-capacitor (RC) filter configured to remove high-frequency components of an output of the differential amplifier; and 
a processor configured to receive an output of the first RC filter and to calculate the electric currents flowing through the first resistor.  
However Satoshi teaches (Fig-2) the sensor, comprising: 
a differential amplifier (op amp of circuit 16a, see figure 2) connected to both ends of the first sensing resistance (14a) and configured to compare and amplify signals received from both of the ends; 
a first RC filter (19a) configured to remove high-frequency ingredients of an output of the differential amplifier; and 
a micom (17) configured to receive an output of the first RC filter and to calculate electric currents flowing through the first sensing resistance (63).
The advantage of a first resistor-capacitor (RC) filter configured to remove high-frequency components of an output of the differential amplifier; and 
a processor configured to receive an output of the first RC filter and to calculate the electric currents flowing through the first resistor, is to provide fine tuning control in response to finely tuned detection (“current detection resistors 14d and 14e are inserted between the rectifier circuit 2 and the filter capacitors 13d and 13e, respectively, and the input current of each inverter circuit 5d and 5e is obtained from the voltage generated by the low-frequency current flowing through the resistors 14d and 14e. Since the input current detection circuits 16d and 16e for detecting each are provided, the input power can be controlled for each heating port” (page 4, second paragraph)). 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Uruno with Satoshi, by modifying the IGBT system of Uruno, with the further tuned amplifier RC filter and microcomputer system of Satoshi, to provide fine tuning control in response to finely tuned detection.

Regarding claim 12, Uruno discloses the induction-heating cooking apparatus of claim 11, Uruno further discloses wherein the sensor includes: 
a differential amplifier (803/804) connected to both ends of the first resistor (801/802) and configured to compare and amplify signals received from the ends of the first resistor (“The third embodiment uses a wiring inductance 801 and 802 and converts the voltage generated in the wiring inductance into a current value by the integrators 803 and 804.” (page 5, second paragraph)); 
Uruno is silent regarding a first resistor-capacitor (RC) filter configured to remove high-frequency components of an output of the differential amplifier; and 
a processor configured to receive an output of the first RC filter and to calculate the electric currents flowing through the first resistor.  
However Satoshi teaches (Fig-2) the sensor, comprising: 
a differential amplifier (op amp of circuit 16a, see figure 2) connected to both ends of the first sensing resistance (14a) and configured to compare and amplify signals received from both of the ends; 
a first RC filter (19a) configured to remove high-frequency ingredients of an output of the differential amplifier; and 
a processor (17) configured to receive an output of the first RC filter and to calculate electric currents flowing through the first resistor (63).
The advantage of a first resistor-capacitor (RC) filter configured to remove high-frequency components of an output of the differential amplifier; and 
a processor configured to receive an output of the first RC filter and to calculate the electric currents flowing through the first resistor, is to provide fine tuning control in response to finely tuned detection (“current detection resistors 14d and 14e are inserted between the rectifier circuit 2 and the filter capacitors 13d and 13e, respectively, and the input current of each inverter circuit 5d and 5e is obtained from the voltage generated by the low-frequency current flowing through the resistors 14d and 14e. Since the input current detection circuits 16d and 16e for detecting each are provided, the input power can be controlled for each heating port” (page 4, second paragraph)) 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Uruno with Satoshi, by modifying the IGBT system of Uruno, with the further tuned amplifier RC filter and microcomputer system of Satoshi, to provide fine tuning control in response to finely tuned detection.

Regarding claim 14, Uruno discloses the induction-heating cooking apparatus of claim 11, Uruno is silent regarding wherein the induction-heating cooking apparatus further comprises: 
a third sensing resistor provided between the rectifier and the filter, wherein the sensor is further configured to measure electric currents flowing through the third resistor and to supply information associated with the electric currents flowing through the third resistor to the controller.  
However Satoshi teaches (Fig-3) the induction-heating cooking apparatus further comprises a third resistor (14d/14e) provided between the rectifier (2) and the filter (filter capacitors 13d/13e), the sensor is configured to measure third electric currents flowing through the third resistor and to supply information associated with the electric currents flowing through the third resistor to the controller  (power deliver to heating component can be controlled via resistor sensing placed between AC to DC power rectifier and capacitor filters “current detection resistors 14d and 14e are inserted between the rectifier circuit 2 and the filter capacitors 13d and 13e, respectively, and the input current of each inverter circuit 5d and 5e is obtained from the voltage generated by the low-frequency current flowing through the resistors 14d and 14e. Since the input current detection circuits 16d and 16e for detecting each are provided, the input power can be controlled for each heating port” (page 4, second paragraph)).
The advantage of sensing resistors placed between filter and rectifier, is to provide control to an amount of power received by the heating component (“current detection resistors 14d and 14e are inserted between the rectifier circuit 2 and the filter capacitors 13d and 13e, respectively, and the input current of each inverter circuit 5d and 5e is obtained from the voltage generated by the low-frequency current flowing through the resistors 14d and 14e. Since the input current detection circuits 16d and 16e for detecting each are provided, the input power can be controlled for each heating port” (page 4, second paragraph)).
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Uruno with Satoshi, by adding to inductive heating system of Uruno the DC current detection with responsive power control to heating components of Satoshi, to provide control to an amount of power received by the heating component.

Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Uruno in view of Schilling and Satoshi and in further view of Matsuo (US 2003/0155349 A1).

Regarding claim 7, Uruno teaches the induction-heating cooking apparatus of claim 6, Uruno is silent regarding wherein the sensor further includes a second resistor-capacitor (RC) filter provided between one end of the first resistor and the differential amplifier, and configured to remove input noise components. 
However Matsuo teaches (Fig-2) wherein the sensor further includes a second resistor-capacitor (RC) filter (205/207/206) provided between one end of the first resistor (end of first resistor 208 closest resistor 202) and the differential amplifier (203), and configured to remove input noise components (“A feedback capacitor 205 constitutes a low-pass filter, while a capacitor 206 and a resistor 207 constitute a phase compensation circuit, which limits the function of the inversion amplifier circuit so as not to respond to a voltage variation of the frequency which exceeds the power supply frequency.” [0095]).
The advantage of the sensor further includes a second resistor-capacitor (RC) filter provided between one end of the first resistor and the differential amplifier, and configured to remove input noise components, is to limit  response of system from frequency which exceed the power supply frequency “capacitor 206 and a resistor 207 constitute a phase compensation circuit, which limits the function of the inversion amplifier circuit so as not to respond to a voltage variation of the frequency which exceeds the power supply frequency.” [0095]. 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Uruno as already modified by Satoshi, further with Matsuo, by adding to op amp system of Uruno, the op-amp input filters of Matsuo, to limit response of system from frequency which exceed the power supply frequency.

Regarding claim 13, Uruno discloses the induction-heating cooking apparatus of claim 12, Uruno is silent regarding wherein the sensor further includes a second RC filter positioned between one end of the first sensing resistor and the differential amplifier, and configured to remove input noise components.  
However Matsuo teaches (Fig-2) wherein the sensor further includes a second (RC) filter (205/207/206) positioned between one end of the first sensing resistor (end of first resistor 208 closest resistor 202) and the differential amplifier (203), and configured to remove input noise components (“A feedback capacitor 205 constitutes a low-pass filter, while a capacitor 206 and a resistor 207 constitute a phase compensation circuit, which limits the function of the inversion amplifier circuit so as not to respond to a voltage variation of the frequency which exceeds the power supply frequency.” [0095]).
The advantage of the sensor further includes a second resistor-capacitor (RC) filter provided between one end of the first resistor and the differential amplifier, and configured to remove input noise components, is to limit  response of system from frequency which exceed the power supply frequency “capacitor 206 and a resistor 207 constitute a phase compensation circuit, which limits the function of the inversion amplifier circuit so as not to respond to a voltage variation of the frequency which exceeds the power supply frequency.” [0095]. 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Uruno as already modified by Satoshi, further with Matsuo, by adding to op amp system of Uruno, the op-amp input filters of Matsuo, to limit  response of system from frequency which exceed the power supply frequency.

Response to Arguments
Applicant’s arguments with respect to claim 1 regarding sole resistor function of the IGBT system as relative to the resistor and current sensing function of the present invention have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER H KIRKWOOD whose telephone number is (469)295-9113. The examiner can normally be reached 11:00 am - 8:00 pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Spencer H. Kirkwood/Examiner, Art Unit 3761     

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761